United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ending September 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-30520 GLOBAL IMMUNE TECHNOLOGIES, INC. (Name of registrant as specified in its Charter) Wyoming 98-05327255 (State of Incorporation) (IRS Employer Identification No.) 110 Main Street, Suite 201, Burlington, VT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 802-540-0745 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated file ¨ Non-accelerated filer ¨ Smaller reporting company x. Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by the court. Yes ¨ No ¨ N/A APPLICABLE ONLY TO CORPORATE ISSUERS: As ofSeptember 30, 2013 we had 157,349,731shares of common stock issued and outstanding and as of July 31, 2013 we had 65,349,731 shares of common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Global Immune Technologies, Inc. (A Development Stage Company) Balance Sheets As of September 30, 2013 and March 31, 2013 ASSETS 30-Sep-13 31-Mar-13 Current assets: Cash $ $ Accounts receivable Total Current Assets $ $ Other assets: Receivable from employees Total Assets $ $ LIABILITIES & SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable & accrued expenses $ $ Subscriptions payable 0 Convertible note payable Due to employees 0 Due to related parties Total Current Liabilities $ $ Shareholder's Deficit: Authorized 500,000,000 shares, issued and outstanding, no par value 140,197,613 outstanding at March 31, 2013 and 157,349,731 at September 30, 2013 $ $ Accumulated deficit- development stage ) ) Accumulated comprehensive gain Total Shareholders' Deficit ) ) Total Liabilities & Shareholders' Deficit $ $ Please see the notes to the financial statements. 3 Table of Contents Global Immune Technologies, Inc. (A Development Stage Company) Statements of Operations For the Six Months and Quarters Ended September 30, 2013 and September 30, 2012 and From April 1, 1999 to September 30, 2013 (As Restated) 6 Months 6 Months 3 Months 3 Months From April 1, 1999 30-Sep-13 30-Sep-12 30-Sep-13 30-Sep-12 to September 30, 2013 General & administrative expenses: Management fees $ Professional fees Travel & entertainment Transfer agent & filing fees 2 Automobile expense 0 ) Foreign currency gain (loss) 0 0 Rent expense 0 0 0 0 General administration 71 Office supplies and sundry expenses 0 ) 0 Consulting expense Net loss before other income (expense) $ ) $ ) $ ) $ ) $ ) Interest expense ) 0 0 0 ) Deferred expenses written off 0 0 0 0 ) Forgiveness of debt 0 0 0 0 Gain on sale of mineral rights 0 0 0 0 Legal settlement 0 0 0 0 Other write offs 0 0 0 0 ) Translation adjustment 0 0 0 0 ) Net loss from continuing operations $ ) $ ) $ ) $ ) $ ) Net loss from discontinued operations 0 0 0 0 ) Net loss $ ) $ ) $ ) $ ) $ ) Basic & diluted loss per share $ ) $ ) $ $ Weighted average of common shares outstanding Please see the notes to the financial statements. 4 Table of Contents Global Immune Technologies, Inc. (A Development Stage Company) Statements of Cash Flows For the Six Months Ended September 30, 2013 and September 30, 2012 and From April 1, 1999 to September 30, 2013 From April 1, 1999 30-Sep-13 30-Sep-12 to September 30, 2013 Operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss items not requiring the use of cash: Consulting fees & services expense 0 0 Translation adjustment 0 0 Interest expense 0 Accounts receivable ) 0 ) Receivable from employees ) 0 ) Subscriptions payable ) 0 Accounts payable ) 0 Due to employees 0 Due to related parties 0 Net cash used by operations $ ) $ $ ) Financing activities: Private placement $ $
